Exhibit 10(s)

POTLATCH CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS II

Effective January 1, 2005

Amended and Restated Effective May 15, 2008

 

1



--------------------------------------------------------------------------------

POTLATCH CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS II

Effective January 1, 2005

As Amended and Restated Effective May 15, 2008

 

1. ESTABLISHMENT AND PURPOSE.

(a)        The Potlatch Corporation Deferred Compensation Plan for Directors II
was adopted effective January 1, 2005, by the Board of Directors of Potlatch
Corporation to provide Directors of Potlatch Corporation an opportunity to defer
payment of their Director’s Fees. The Plan is also intended to establish a
method of paying Director’s Fees, which will assist the Corporation in
attracting and retaining persons of outstanding achievement and ability as
members of the Board of Directors of the Corporation.

(b)        The Plan is the successor plan to the Potlatch Corporation Deferred
Compensation Plan for Directors (the “Prior Plan”). Effective December 31, 2004,
the Prior Plan was frozen and no new contributions will be made to it; provided,
however, that any deferrals made under the Prior Plan before January 1, 2005
continue to be governed by the terms and conditions of the Prior Plan as in
effect on December 31, 2004 or on the date of any later amendment, provided that
such amendment is not a material modification of the Prior Plan under
Section 409A of the Code and regulations promulgated thereunder.

(c)        Any deferrals made under the Prior Plan after December 31, 2004 are
deemed to have been made under the Plan and all such deferrals are governed by
the terms and conditions of the Plan as it may be amended from time to time.

(d)        The Plan is intended to comply with the requirements of Section 409A
of the Code.

 

2. DEFINITIONS.

(a)        “Affiliate” means any other entity which would be treated as a single
employer with the Corporation under Section 414(b) or (c) of the Code.

 

2



--------------------------------------------------------------------------------

(b)        “Beneficiary” means the person or persons designated by the Director
to receive payment of the Director’s Deferred Compensation Account in the event
of the death of the Director.

(c)        “Board” and “Board of Directors” means the board of directors of the
Corporation.

(d)        “Code” means the Internal Revenue Code of 1986, as amended.

(e)        “Committee” means the Nominating and Corporate Governance Committee
of the Board.

(f)        “Corporation” means Potlatch Corporation, a Delaware corporation.

(g)        “Deferred Compensation Account” means the bookkeeping account
established pursuant to section 6 on behalf of each Director who elects to
participate in the Plan.

(h)        “Director” means a member of the Board of Directors who is not an
employee of the Corporation or any subsidiary thereof.

(i)        “Director’s Fees” means the amount of compensation paid by the
Corporation to a Director for his or her services as a Director, including an
annual retainer and any amount payable for attendance at a Board meeting or any
Board committee meeting. “Director’s Fees” shall not include any reimbursement
by the Corporation of expenses incurred by a Director incidental to attendance
at a Board meeting or a Board committee meeting or of any other expense incurred
on behalf of the Corporation.

(j)        A Director shall be considered “Disabled” if the Director is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months.

(k)        “Dividend Equivalent” means an amount equal to the cash dividend paid
on an outstanding share of the Corporation’s common stock. Dividend Equivalents
shall be credited to Stock Units as if each Stock Unit were an outstanding share
of the Corporation’s common stock, except that Dividend Equivalents shall also
be credited to fractional Stock Units.

 

3



--------------------------------------------------------------------------------

(l)        “Plan” means the Potlatch Corporation Deferred Compensation Plan for
Directors II.

(m)        “Prior Plan” means the Potlatch Corporation Deferred Compensation
Plan for Directors.

(n)        “Separation from Service” means termination of a Director’s service
as a non-employee member of the Board consistent with Code Section 409A and the
regulations promulgated thereunder. The Plan is intended to be a Plan provided
to directors, and in accordance with applicable regulations, a Director shall be
treated as having Separation from Service for purposes of this Plan on the later
of the date that the Director ceases to serve on the Board of Directors of the
Corporation or an Affiliate and the Director is not an independent contractor to
the Corporation or an Affiliate. Continued service as an employee of the
Corporation or an Affiliate shall not affect whether a Director has incurred a
Separation from Service under this Plan.

(o)        “Stock Units” means the deferred portion of Director’s Fees, which is
converted into a unit denominated in shares of the Corporation’s common stock.

(p)        “Value” means the closing price of the Corporation’s common stock as
reported in the New York Stock Exchange, Inc., composite transactions reports
for the Valuation Date.

(q)        “Valuation Date” means, for the purpose of Section 6 or 7, the date
on which Director’s Fees or Dividend Equivalents are converted into Stock Units
pursuant to Section 6 or 7 and, for purposes of Section 8, the last trading day
of the month preceding the month in which Stock Units are converted into cash
for purposes of Section 8.

(r)        “Year” shall mean the calendar year.

 

4



--------------------------------------------------------------------------------

3. ELIGIBILITY.

Each Director who receives Director’s Fees for service on the Board of Directors
shall be eligible to participate in the Plan.

 

4. PARTICIPATION.

In order to participate in the Plan for a particular Year, a Director must file
a deferral election with the Secretary of the Corporation prior to January 1 of
such Year; provided, however, that in the case of a newly elected or appointed
Director an election to participate shall be effective for the Year in which the
Director is first elected or appointed if it is filed no later than thirty days
following the date of the Director’s election or appointment to the Board. Any
initial election filed by a newly elected or appointed Director shall apply only
to Director’s Fees earned after the effective date of the election. A new
Director who does not elect to make deferrals of Director’s Fees during the
initial thirty-day election period may not later elect to make deferrals of
Director’s Fees for the calendar year of his or her initial eligibility. If a
payment of Director’s Fees (such as annual retainer fees or fees for serving as
Chairman of a Committee) are due for services performed over a period of time
which includes the period both before and the period after the date of the
election, the election will apply to an amount equal to the total amount of the
Director’s Fee paid for such performance period multiplied by the ratio of the
number of days remaining in the performance period after the election over the
total number of days in the performance period.

 

5. DEFERRAL ELECTION.

A Director who elects to participate in the Plan shall file a deferral election
on a form, which shall indicate:

(a)        The amount or percentage of Director’s Fees that such Director elects
to defer pursuant to the terms of the Plan. This election shall apply to amounts
deferred under the Plan until modified by the Director. The Director shall
notify the Secretary of the Corporation in writing of any such modification,
which shall apply solely to amounts deferred with respect to Years following the
Year in which the modification is made;

 

5



--------------------------------------------------------------------------------

(b)        The Year in which payment of the Director’s Deferred Compensation
Account and/or Stock Units shall commence; provided however, that payments shall
commence no later than the Year following the Year in which the Director attains
age 72 and, in the case of Stock Unit payments, to the extent that Committee
reasonably determines that earlier payment would result in a violation of
Federal securities laws, payment shall be made no earlier than six months after
the last date on which Director’s Fees have been converted into Stock Units on
behalf of the Director (except in the case of payments made following the
Director’s death, Disability or Separation from Service);

(c)        Whether the payment of such Director’s Deferred Compensation Account
is to be made in a single lump sum or in a series of approximately equal
installments over a period of years specified by the Director (but in no event
more than fifteen years). For purposes of the Plan, installment payments shall
be treated as a single distribution under Section 409A of the Code;

(d)        Whether the percentage deferral election shall be effective only with
respect to Director’s Fees paid for the Year in which the Director’s
participation in the Plan is to commence as determined pursuant to Section 4
above or shall apply with respect to Director’s Fees paid for that Year and all
subsequent Years until revoked or modified by the Director, it being intended
that a Director shall have only one election in effect with respect to the Year
during which payment is to commence and the form of the payment for all amounts
deferred under the Plan. Notwithstanding the preceding intention that a Director
have only one election in effect with respect to the time and form of payment,
(i) any elections in effect as of January 1, 2008, shall remain in effect unless
changed in accordance with the terms of Sections 5(f) or (g) of the Plan and
(ii) a Director whose existing election provides for benefits to commence in the
next Year or who has already begun receiving payments, may elect a new time and
form of payment for amounts to be deferred in subsequent Years. Changes to the
Year of commencement and form of payment may be made only in accordance with the
rules of Sections 5(f) or (g), below. The Director shall notify the Secretary of
the Corporation in writing of any such revocation or modification of a deferral
election or permitted new election with respect to the time or form of payment,
which elections shall apply solely to amounts deferred with respect

 

6



--------------------------------------------------------------------------------

to Years following the Year in which the revocation, modification or new payment
election is made; and

(e)        The percentage of the Director’s Fees deferred pursuant to the
election, which is to be converted into Stock Units. This election shall apply
to the Year in which the Director’s participation in the Plan commences and to
all subsequent Years until modified by the Director. The Director shall notify
the Secretary of the Corporation in writing of any such modification, which
shall apply solely to amounts deferred with respect to years following the Year
in which the modification is made.

(f)        Notwithstanding any provision herein to the contrary, a Director or
former Director may revoke a previous election and make a new election as to the
time and form of distribution under the Plan. Such new election shall take
effect 12 months after it is filed with the Secretary of the Corporation and
shall apply only to that portion of the Director’s or former Director’s Deferred
Compensation Account and/or Stock Units scheduled to be paid more than 12 months
after the date the election is filed with the Secretary of the Corporation;
provided, however, that the newly scheduled distribution date must be at least
five years later than the originally scheduled distribution date.

(g)        Directors may make a special distribution election to change the time
and form of the distribution of their Deferred Compensation Accounts and Stock
Units, provided that the distribution election is made at least twelve months in
advance of the newly elected distribution date and the previously scheduled
distribution date and the election is made no later than December 31, 2008. No
election under this Section 5(g) shall (i) change the payment date of any
distribution otherwise scheduled to be paid in 2008 or cause a payment to be
paid in 2008, or (ii) be permitted after December 31, 2008.

 

6. TREATMENT OF DEFERRED ACCOUNTS.

Upon receipt of a duly filed deferral election, the Corporation shall establish
a Deferred Compensation Account to which shall be credited an amount equal to
that portion of the Director’s Fees which would have been payable currently to
the Director but for the terms of the deferral election and which is not
converted into Stock Units. If the deferral election includes an

 

7



--------------------------------------------------------------------------------

election to convert a percentage of the Director’s Fees deferred pursuant to the
election into Stock Units, the number of full and fractional Stock Units shall
be determined by dividing the amount subject to such an election by the Value of
the Corporation’s common stock on the Valuation Date.

Director’s Fees shall be credited to Director’s Deferred Compensation Account or
converted into Stock Units on a quarterly basis as follows:

(a)        The deferred portion of one-fourth of the annual retainer fee (other
than the portion to be credited to Stock Units) shall be credited to a
Director’s Deferred Compensation Account as of the first day of each calendar
quarter;

(b)        The deferred portion of the fee for any meeting of the Board or any
committee thereof (other than the portion to be credited to Stock Units) shall
be credited to a Director’s Deferred Compensation Account as of the first day of
the month following the date of such meeting;

(c)        The deferred portion of one-fourth of the annual retainer fee which
is to be credited as Stock Units shall be credited to the Director’s Account as
of the first trading day of the calendar quarter; and

(d)        The deferred portion of the fees for any meetings of the Board or any
committee thereof which are to be credited as Stock Units shall be accumulated
in the Participant’s Deferred Compensation Account and credited as Stock Units
on the first trading day of the next calendar quarter.

 

7. TREATMENT OF DEFERRED COMPENSATION ACCOUNT AND STOCK UNITS DURING DEFERRAL
PERIOD.

(a)        Deferred Compensation Account. Interest shall be credited on the
balance of each Director’s Deferred Compensation Account commencing with the
date as of which any amount is credited to the Deferred Compensation Account and
continuing up to the last day of the quarter preceding the month in which
payment of the amounts deferred pursuant to the Plan is made. Such interest
shall become a part of the Deferred Compensation Account and shall be

 

8



--------------------------------------------------------------------------------

paid at the same time or times as the balance of the Deferred Compensation
Account. For periods prior to July 1, 2008, such interest for each calendar
quarter during the deferral period shall be computed at 70% of the higher of the
following averages: (i) the prime rate charged by the major commercial banks as
of the first business day of each calendar month (as reported in an official
publication of the Federal Reserve System), or (ii) the average monthly
long-term rate of A rated corporate bonds (as published in Moody’s Bond Record).
For periods on and after July 1, 2008, interest shall be credited at 120% of the
long-term applicable federal rate, with quarterly compounding, as published
under Section 1274(d) of the Code for the first month of the calendar quarter.
Such interest shall be compounded quarterly.

(b)        Stock Units. Dividend Equivalents shall be credited with respect to
each Stock Unit credited to a Director on each dividend record date. Such
Dividend Equivalents shall themselves be converted into Stock Units as of the
dividend payment by dividing the amount of the Dividend Equivalents by the Value
of the Corporation’s Common Stock as of the dividend payment date.

(c)        Effect of Certain Transactions. In the event of a change in the
number of outstanding shares of the Corporation’s common stock by reason of a
stock split, stock dividend, or other changes in capitalization, an appropriate
adjustment shall be made in the number of each Director’s Stock Units determined
as of the date of such occurrence.

 

8. FORM AND TIME OF PAYMENT OF DEFERRED COMPENSATION ACCOUNT.

Payment of a Director’s Deferred Compensation Account shall be made or commence
to be made in cash prior to January 31 in each year in which a payment is to be
made in accordance with the Director’s deferral election. Payment of a
Director’s Stock Units shall also be made at such time except that, if the
applicable January 31 occurs within the six-month period beginning on the last
date on which Director’s Fees have been converted into Stock Units on behalf of
the Director and to the extent the Committee reasonably determines that earlier
payment would result in a violation of Federal securities laws, then payment of
the Director’s Stock Units shall be made on the last day of the month in which
such six-month period expires. Notwithstanding the previous sentence, Stock Unit
payments shall be made following the Director’s death, Disability or the date
the Director Separates from Service, without regard to whether such six-

 

9



--------------------------------------------------------------------------------

month period has expired. A Director shall continue to be credited with Dividend
Equivalents during any such delay in payment. For the purpose of payment, Stock
Units shall be converted to cash based on the Value of the Corporation’s common
stock on the applicable Valuation Date.

In the case of a Director who has both a Deferred Compensation Account and Stock
Units, if a partial distribution of a deferred portion of Director’s Fees is to
be made and if the Director’s Stock Units are immediately payable in accordance
with the previous paragraph, payment shall be made partially from the Director’s
Deferred Compensation Account and partially from Stock Units, in proportion to
the relative size of the Deferred Compensation Account and the Stock Units. If
the Director’s Stock Units are not immediately payable in accordance with the
previous paragraph, the partial payment shall be made entirely from the
Director’s Deferred Compensation Account.

Notwithstanding any other provision of the Plan to the contrary:

(a)        No distribution shall be made from the Plan that would constitute an
impermissible acceleration of payment as defined in Section 409A(a)(3) of the
Code and regulations promulgated thereunder; and

(b)        To the extent Code Section 409A(a)(2)(B), which applies to certain
“specified employees,” is applicable to distributions to Directors under this
Plan, no payment shall be made by reason of a Separation of Service before the
date which, is six (6) months and one day following the Director’s Separation of
Service or the Director’s death, if earlier. Any payments which would otherwise
have been payable to a Director during the period of delay shall be made in a
lump sum following the end of such delay. A Director’s Accounts shall continue
to be credited with interest and Dividend Equivalents during the period of such
delay.

 

9. EFFECT OF DEATH OF PARTICIPANT.

Upon the death of a participating Director, all amounts, if any, remaining in
his or her Deferred Compensation Account and all Stock Units shall be
distributed to the Beneficiary designated by the Director. Such distribution
shall be made at the time or times specified in the Director’s deferral
election. If the designated Beneficiary does not survive the Director or dies
before receiving payment in full of the Director’s Deferred Compensation Account
and Stock

 

10



--------------------------------------------------------------------------------

Units, payment shall be made to the estate of the last to die of the Director or
the designated Beneficiary.

 

10. PARTICIPANT’S RIGHTS UNSECURED.

The interest under the Plan of any participating Director and such Director’s
right to receive a distribution of his or her Deferred Compensation Account and
Stock Units shall be an unsecured claim against the general assets of the
Corporation. The Deferred Compensation Account and Stock Units shall be
bookkeeping entries only and no Director shall have an interest in or claim
against any specific asset of the Corporation pursuant to the Plan.

 

11. STATEMENT OF DEFERRED COMPENSATION ACCOUNT AND STOCK UNITS.

The Secretary of the Corporation shall provide an annual statement of each
participating Director’s Deferred Compensation Account and Stock Units no later
than January 31 each year.

 

12. NONASSIGNABILITY OF INTERESTS.

The interest and property rights of any Director under the Plan shall not be
subject to option nor be assignable either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any act in violation of
this Section 12 shall be void.

 

13. ADMINISTRATION OF THE PLAN.

The Plan shall be administered by the Committee. In addition to the powers and
duties otherwise set forth in the Plan, the Committee shall have full power and
authority to administer and interpret the Plan, to establish procedures for
administering the Plan and to take any and all necessary action in connection
therewith. The Committee’s interpretation and construction of the Plan shall be
conclusive and binding on all persons.

Within 30 days after a Change of Control (as defined in Section 16), the
Committee shall appoint an independent committee consisting of at least three
current (as of the effective date of the Change of Control) or former
Corporation officers and directors, which shall thereafter

 

11



--------------------------------------------------------------------------------

administer all claims for benefits under the Plan. Upon such appointment the
Committee shall cease to have any responsibility for claims administration under
the Plan.

 

14. AMENDMENT OR TERMINATION OF THE PLAN.

(a)        The Board may amend, suspend or terminate the Plan at any time. The
foregoing notwithstanding, the Plan may not be amended (including any amendment
to this Section 14) or terminated by the Board if such amendment or termination
would alter the provisions of this Section 14 or adversely affect or impair the
Director’s rights to receive payment with respect to the Director’s Deferred
Compensation Account or Stock Units.

(b)        Except as provided in Section 14(c) or as otherwise permitted under
Section 409A of the Code, in the event of termination of the Plan, the
Directors’ Deferred Compensation Accounts and Stock Units may, in the Board’s
discretion, be distributed within the period beginning twelve months after the
date the Plan was terminated and ending twenty-four months after the date the
Plan was terminated, or pursuant to Section 8, if earlier. If the Plan is
terminated and Deferred Compensation Accounts and Stock Units are distributed,
the Board shall terminate all account balance non-qualified deferred
compensation plans with respect to all Directors and shall not adopt a new
account balance non-qualified deferred compensation plan for at least three
years after the date the Plan was terminated. A termination and liquidation of
the Plan under this Section 14(b) shall be made only in compliance with Treasury
Regulation Section 1.409A-3(j)(4)(ix)(c).

(c)        The Board may terminate the Plan upon a corporate dissolution of the
Corporation that is taxed under Section 331 of the Code or with the approval of
a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A), provided that the
Directors’ Deferred Compensation Accounts and Stock Units are distributed and
included in the gross income of the Directors by the latest of (i) the Year in
which the Plan terminates or (ii) the first Year in which payment of the
Deferred Compensation Accounts and Stock Units is administratively practicable.

 

15. SUCCESSORS AND ASSIGNS.

The Plan shall be binding upon the Corporation, its successors and assigns, and
any parent corporation of the Corporation’s successors or assigns.
Notwithstanding that the Plan

 

12



--------------------------------------------------------------------------------

may be binding upon a successor or assign by operation of law, the Corporation
shall require any successor or assign to expressly assume and agree to be bound
by the Plan in the same manner and to the same extent that the Corporation would
be if no succession or assignment had taken place.

 

16. CHANGE IN CONTROL.

For purposes of the Plan, “Change of Control” shall mean

i) Upon consummation of a reorganization, merger or consolidation involving the
Corporation (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the then outstanding
shares of common stock of the Corporation (the “Outstanding Common Stock”) and
the then outstanding voting securities of the Corporation entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”)
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the
Corporation either directly or through one or more subsidiaries), (B) no
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended) (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) sponsored or maintained by the Corporation or such other
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership is based
on the beneficial ownership, directly or indirectly, of Outstanding Common Stock
or Outstanding Voting Securities immediately prior to the Business Combination
and (C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination

 

13



--------------------------------------------------------------------------------

were members of the Board at the time of the execution of the initial agreement,
or of the action of the Board, providing for such Business Combination; or

ii) On the date that individuals who, as of May 19, 2006 constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to May 19, 2006 whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors, an actual or threatened
solicitation of proxies or consents or any other actual or threatened action by,
or on behalf of any Person other than the Board of Directors; or

iii) Upon the acquisition after May 19, 2006 by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then Outstanding Common Stock or (B) the
combined voting power of the Outstanding Voting Securities; provided, however,
that the following acquisitions shall not be deemed to be covered by this
Section (iii): (x) any acquisition of Outstanding Common Stock or Outstanding
Voting Securities by the Corporation, (y) any acquisition of Outstanding Common
Stock or Outstanding Voting Securities by any employee benefit plan (or related
trust) sponsored or maintained by the Corporation or (z) any acquisition of
Outstanding Common Stock or Outstanding Voting Securities by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
Section (i); or

iv) Upon the consummation of the sale of all or substantially all of the assets
of the Corporation or approval by the stockholders of the Corporation of a
complete liquidation or dissolution of the Corporation.

 

14